                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

JEFFREY ALLEN NALLY,

            Plaintiff,

v.                                           Civ. Action No. 1:17-CV-66
                                                        (Kleeh)

JAMES W. DAVIS,
Prosecuting Attorney, and
JASON CUOMO, Judge,

            Defendants.


MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
[ECF NO. 30], DENYING AS MOOT PLAINTIFF’S MOTION FOR HEARING AND
     TRANSPORT ORDER [ECF NO. 29], AND DISMISSING COMPLAINT

     Pending before the Court is a Report and Recommendation

(“R&R”) [ECF No. 30] entered by United States Magistrate Judge

Michael J. Aloi (“Judge Aloi”), along with a pro se Motion for

Hearing and Transport Order [ECF No. 29]. Judge Aloi recommends

that the Court dismiss the Plaintiff’s Complaint with prejudice

and dismiss the Motion for Hearing and Transport Order as moot.

For the reasons discussed below, the Court adopts the R&R in its

entirety.

                          I.     PROCEDURAL HISTORY

     On   April   25,    2017,    the   Plaintiff,    Jeffrey   Allen   Nally

(“Plaintiff”), filed an action pursuant to 42 U.S.C. § 1983 against

the Defendants, Hancock County Assistant Prosecutor James W. Davis

(“Davis”) and Hancock County Circuit Judge Jason Cuomo (“Cuomo”)
NALLY V. DAVIS                                                  1:17-CV-66

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
[ECF NO. 30], DENYING AS MOOT PLAINTIFF’S MOTION FOR HEARING AND
      TRANSPORT ORDER [ECF NO. 29], AND DISMISSING COMPLAINT

(together, “Defendants”). ECF No. 1. Judge Aloi denied two requests

by Plaintiff for court-appointed counsel, finding that he did not

make the required showing of extraordinary circumstances. ECF Nos.

8, 12. Plaintiff proceeded in forma pauperis in this case. ECF No.

9. Davis filed a motion to dismiss and then withdrew the motion

because it was premature. See ECF No. 21. On May 1, 2019, Judge

Aloi entered his R&R.

                        II.   STANDARD OF REVIEW

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without   explanation,        any    of   the      magistrate     judge’s

recommendations” to which there are no objections. Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

                              III. BACKGROUND

     The Court has reviewed the Factual and Procedural History

included in the R&R. Noting that there were no objections by

Plaintiff to the background information, and finding no clear


                                     2
NALLY V. DAVIS                                                   1:17-CV-66

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
[ECF NO. 30], DENYING AS MOOT PLAINTIFF’S MOTION FOR HEARING AND
      TRANSPORT ORDER [ECF NO. 29], AND DISMISSING COMPLAINT

error, the Court adopts the R&R’s Factual and Procedural History 1

and incorporates it by reference herein.

     Plaintiff   now   alleges   the   following:   (1)   that    he   never

received a hearing in state court on his Rule 35 motion to develop

the record; (2) that the state breached his plea agreement; and

(3) that it was a violation of equal protection to charge him with

felonies rather than misdemeanors. As relief, he seeks a “fair

sentence without discrimination.” Compl., ECF No. 1, at 11.

     The R&R recommends dismissal of this action. Plaintiff filed

two specific objections:

     (1)   Plaintiff argues that the plea agreement was
           violated because he was entitled to a Rule 35
           sentence reduction after five years served.
           Plaintiff believes he is entitled to a
           sentence reduction hearing or the opportunity
           to put on evidence before the judge.

     (2)   Plaintiff argues that his Equal Protection
           rights were violated because he received
           felony counts for animal cruelty. He claims
           that others accused of the same crimes have
           been charged with misdemeanors and/or received
           more lenient sentences.

     The Court will review the two objections de novo and the

remainder of the R&R for clear error.




1 The Factual and Procedural History is located at pages 2–5 of
the R&R.
                                   3
NALLY V. DAVIS                                                       1:17-CV-66

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
[ECF NO. 30], DENYING AS MOOT PLAINTIFF’S MOTION FOR HEARING AND
      TRANSPORT ORDER [ECF NO. 29], AND DISMISSING COMPLAINT

                              IV.    DISCUSSION

     The Magistrate Judge is correct that Plaintiff’s sole avenue

to relief lies in a habeas corpus action. See Preiser v. Rodriguez,

411 U.S. 475, 500 (1973) (holding that “when a state prisoner is

challenging the very fact or duration of his physical confinement,

and the relief he seeks is a determination that he is entitled to

immediate release or speedier release from that imprisonment, his

sole federal remedy is a writ of habeas corpus”). Plaintiff has

not exhausted his available state court habeas corpus remedies, so

this Court cannot presently grant him the relief he seeks. See 28

U.S.C. § 2254(b)(1)(A).

     Further, the Magistrate Judge is correct that Davis (the

prosecutor)    and   Cuomo   (the    judge)   are    entitled   to   qualified

immunity.     Prosecutors    are    immune    from   civil   liability    when

performing their prosecutorial functions. See Imbler v. Pachtman,

424 U.S. 409 (1976); see also Ostrzenski v. Seigel, 177 F.3d 245

(4th Cir. 1999). Judges are also shielded from civil liability for

their judicial actions. Stump v. Sparkman, 435 U.S. 349 (1978).

Plaintiff’s allegations relate to Davis’s and Cuomo’s performance

of their official duties. As such, all of Plaintiff’s claims in

his Complaint fail, and his objections are overruled.




                                       4
NALLY V. DAVIS                                            1:17-CV-66

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
[ECF NO. 30], DENYING AS MOOT PLAINTIFF’S MOTION FOR HEARING AND
      TRANSPORT ORDER [ECF NO. 29], AND DISMISSING COMPLAINT

                         V.     CONCLUSION

     For the reasons discussed above, the Court ADOPTS the R&R

[ECF No. 30] and OVERRULES Plaintiff’s objections. The Court ORDERS

that this action be DISMISSED WITH PREJUDICE. The Court DISMISSES

AS MOOT the pending Motion for Hearing and Transport Order [ECF

No. 29].

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and Plaintiff, via certified mail, return receipt

requested.

     DATED: February 21, 2020
                                      /s/ Thomas S. Kleeh
                                      ____________________________
                                      THOMAS S. KLEEH
                                      UNITED STATES DISTRICT JUDGE




                                  5
